DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a touch screen panel, comprising: a substrate; a touch electrode layer disposed on the substrate and comprising first touch electrodes and second touch electrodes; an insulator disposed on the touch electrode layer; an adhesive layer disposed on the touch electrode layer and exposing a portion of the insulator; a first connector disposed on the portion of the insulator exposed by the adhesive layer and electrically connected to a portion of the first touch electrodes; and a cover substrate disposed on the adhesive layer and the first connector to form a gap between the first connector and the cover substrate, wherein the adhesive layer and the first connector do not overlap each other on the insulator in a plan view, wherein the insulator insulates the first connector from the second touch electrodes, and wherein the gap extends along the first connector and has a substantially same width as the portion of the insulator exposed by the adhesive layer.
an adhesive layer disposed on the touch electrode layer and exposing a portion of the insulator; a first connector disposed on the portion of the insulator exposed by the adhesive layer and electrically connected to a portion of the first touch electrodes; and a cover substrate disposed on the adhesive layer and the first connector to form a gap between the first connector and the cover substrate, wherein the adhesive layer and the first connector do not overlap each other on the insulator in a plan view, wherein the insulator insulates the first connector from the second touch electrodes, and wherein the gap is a hollow space where the first connector and the adhesive layer do not contact, and has a substantially same width as the portion of the insulator exposed by the adhesive layer.
Claim 15 recites a touch screen panel, comprising: a substrate; a touch electrode layer disposed on the substrate and comprising first touch electrodes and second touch electrodes; an insulator disposed on the touch electrode layer; an adhesive layer disposed on the touch electrode layer and exposing a portion of the insulator; and a first connector disposed on the portion of the insulator exposed by the adhesive layer and electrically connected to a portion of the first touch electrodes, wherein the adhesive layer and the first connector do not overlap each other on the insulator in a plan view, wherein the first touch electrodes extends in a first direction, and the second touch electrodes are disposed in a second direction cross the first direction, wherein the adhesive layer is disposed the insulator insulates the first connector from the second touch electrodes, and wherein the first connector is disposed in the opening, contacts with the part of the first touch electrodes, and has a substantially same width as the portion of the insulator exposed by the adhesive layer.
Ozeki U.S. Patent Publication No. 2010/0295819 teaches touch electrodes 201-202, 2 and connector 4 in figures 7-8. In addition, Ozeki teaches adhesive 5 exposing insulator 3, cover substrate 6 and gap between connector 4 and substrate 6. However, Ozeki does not appear to specifically disclose all the above underlined limitations. 
Kallassi et al. U.S. Patent Publication No. 2014/0238152 teaches spacer dots 629 do not overlap electrode 614 in a plan view in figure 7a, where [0091] refers to spacing layer comprises adhesive. In addition, electrode 614 is disposed on a substrate 612 as mentioned in [0072], where substrate insulates electrodes. Kallassi teaches gap extends along the electrode 614 and has substantially same width as the electrode 614 as shown in figure 7a. However, Kallassi does not appear to specifically disclose all the above underlined limitations.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621